Title: Abigail Adams to John Adams, 23 July 1777
From: Adams, Abigail
To: Adams, John


     
      My dearest Friend
      
       July 23 1777
      
     
     Notwithstanding my confinement I think I have not omitted writing you by every post. I have recoverd Health and strength beyond expectation; and never was so well in so short a time before. Could I see my Friend in reality as I often do in immagination I think I should feel a happiness beyond expression; I had pleasd myself with the Idea of presenting him a fine son or daughter upon his return, and had figurd to myself the smiles of joy and pleasure with which he would receive it, but those dreams are buried in the Grave, transitory as the morning Cloud, short lived as the Dew Drops.
     
     Heaven continue to us those we already have and make them blessings. I think I feel more solicitious for their welfare than ever, and more anxious if posible for the life and Health of their parent. I fear the extreem Heat of the season, and the different temperament of the climate and the continual application to Buisness will finish a constitution naturally feeble.
     I know not in what manner you will be affected at the loss, Evacuation, sale, giving up—which of the terms befits the late conduct at Tycondoroga. You may know more of the reasons for this conduct (as I hear the commanding officer went immediately to Congress) than we can devine this way; but this I can truly say no Event since the commencement of the War has appeard so allarming to me, or given me eaquel uneasiness. Had the Enemy fought and conquerd the fort, I could have borne it, but to leave it with all the stores before it was even attackd, has exited a thousand Suspicions, and gives room for more wrath than despondency.
     We every day look for an attack upon us this way. The reports of this week are that a number of Transports with Troops have arrived at Newport. Some expresses went through this Town yesterday.
     Yours of June 30 reach’d me last week. I am not a little surprizd that you have not received Letters from me later than the 9 of June. I have never faild for this two months writing you once a week. Tho they contain matters of no great importance I should be glad to know when you receive them.
     We have had a remarkable fine Season here, no drought this summer. The Corn looks well, and english Grain promiseing. We cannot be sufficently thankfull to a Bountifull providence that the Horrours of famine are not added to those of war, and that so much more Health prevails in our Camps than in the year past.
     Many of your Friends desire to be rememberd to you. Some complain that you do not write them. Adieu. Master Tom stands by and sends duty—he often recollects How par used to put him to Jail as he calls it. They are all very Healthy this summer, and are in expectation of a Letter every packet that arrives. Yours, ever yours,
     
      Portia
     
     
      PS Price Current!! This day I gave 4 dollors a peice for Sythes and a Guiney a Gallon for New england Rum. We come on here finely. What do you think will become of us. If you will come Home and turn Farmer, I will be dairy woman. You will make more than is allowd you, and we shall grow wealthy. Our Boys shall go into the Feild and work with you, and my Girl shall stay in the House and assist me.
     
     
    